UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6557


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LEMONT BARKSDALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00382-BO-1)


Submitted:   October 10, 2014             Decided:   October 21, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Lemont Barksdale, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States  Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Lemont Barksdale appeals the district court’s

order denying his pro se motion filed on January 9, 2014.                                      We

have reviewed the record and find no reversible error.

            In     the    absence      of     a       Government    motion,       a    district

court may not grant a downward departure based on substantial

assistance “unless (1) the [G]overnment has obligated itself in

a plea agreement to move for such a departure, or (2) unless, in

the   absence      of     such    an     obligation,         it     is    shown       that    the

government’s refusal or failure so to move ‘was based on an

unconstitutional motive.’”                  United States v. Wallace, 22 F.3d
84,   87   (4th    Cir.    1994)       (citations         omitted)       (quoting      Wade    v.

United States, 504 U.S. 181, 185–86 (1992)).                             “[A] claim that a

defendant     merely       provided         substantial           assistance          will    not

entitle a defendant to . . . an evidentiary hearing.                                  Nor would

additional       but     generalized        allegations        of    improper          motive.”

Wade, 504 U.S. at 186; see also United States v. Conner, 930
F.2d 1073, 1076 (4th Cir. 1991) (noting party alleging breach

has “the burden of proving, by a preponderance of the evidence,

that the [G]overnment breached the agreement”).

            In     this     case,        as       the     district        court       correctly

determined,       the    Government       already         moved    for     a   reduction       in

Barksdale’s       case    based     on      his       substantial        assistance.          The

Government did not obligate itself in the plea agreement to move

                                                  2
for a further reduction under Rule 35(b) of the Federal Rules of

Criminal Procedure.       Moreover, Barksdale has failed to make any

showing that the Government’s failure to make such a motion was

based on an unconstitutional motive.

           Accordingly,       we   affirm   the   district    court’s      order.

We   dispense   with   oral    argument     because    the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       3